                   Case 4:19-cv-00005-CDL Document 40-4 Filed 08/07/20 Page 1 of 4

                                               CASE: 2017 -1000874

                                                        STATE OF GEORGIA

                                        GEORGIA BUREAU OF INVESTIGATION

                                            RECORD OF MEDICAL EXAMINER
CITY    COLUMBUS                                                            (COUNTY       MUSCOGEE
NAME OF DECEASED             HECTOR     ARREOLA
RESIDENCE OF DECEASED               5201 LYNCH FIELD**MUSCOGEE, GA
AGE /DOB     30 YEARS - 8/14/1986            (SEX            M              RACE      W
                                        NATURAL              I   HOMICIDE          SUICIDE          ACCIDENTAL             UNDETERMINED
        MANNER OF DEATH
                                                                                                            X
CAUSE OF DEATH                           METHAMPHETAMINE TOXICITY                                                 SIGNOUT   3/16/2017




PRONOUNCED DATE:
  1/10/2017                   HOUR: 15:00                         PLACE:        HOSPITAL: MIDTOWN MEDICAL CENTER

NOTIFIED BY      CHARLES NEWTON                                   DATE       1/10/2017                HOUR         17:29
BODY IDENTIFIED BY           FAMILY                               PHOTOGRAPHS BY             JIMMY BROWN
INVEST. OFFICER         D.   JURY
EMPLOYED BY          GBI -REG. 02- COLUMBUS     -   (   #)

CASE AGENCIES:           GBI -Medical Examiner-HQ DOFS                                        #(DARRISAW)
                         Chattahoochee Judicial Circuit
                         GBI -Reg. 02- Columbus                                               #(0201723417)
                         Muscogee Co. Coroner
                         Muscogee Co. District Attorney
OTHER AGENCY
DATE IN     1/11/2017                                             TIME IN     08:19
ME INV.:    TALISHA NESS                                          FUNERAL HOME            STRIFFLER -HAMBY FUNERAL HOME (706) 563 -2
PROC:      AUTOPSY              DATE:    1/11/2017                   TIME:     09 00                  BY:       LORA DARRISAW, MD




                                                                                DATE



                                                                               SIGNED

                                                                                                            MEDICAL EXAMINER
   Case 4:19-cv-00005-CDL Document 40-4 Filed 08/07/20 Page 2 ofCase
                                                                 4 id:                        2017 -1000874
On Tuesday, January 10, 2017, at approximately 1729 hours, Death Investigation Specialist
Talisha Ness (License 901620) was contacted by Charles Newton of the Muscogee County
Coroner's Office (706.325.0682) regarding the death of Hector Arreola. Arreola is described as a
30-year -old Hispanic male, estimated 6'0" in height and weighed 2271bs. Coroner Newton
provided the following information surrounding this death:

 Reportedly, the decedent was last known alive on Monday, January 9, 2017 at approximately
0500 hours at 847 Moss Dr. in Columbus, GA, by Columbus County Police Department. At that
time, the decedent was being detained by law enforcement for possible drug charges. According
to coroner Newton, an hour prior the decedent notified dispatch for a welfare check on his
mother, however, when law enforcement arrived to the mother's residence she stated she was
fine. The decedent was at the parent's residence acting paranoid, when law enforcement tried to
get the decedent to calm down he stated, "they were not the police and the police was after him ".
The Columbus County Police officers started to arrest the decedent when he began to fight the
officers and scream. According to Special Agent Jury from GBI Region 2 Office, it took the two
officers 4 -5 minutes to handcuff the decedent, however, the officers were not physically harming
the decedent. While trying to arrest the decedent, law enforcement notified EMS dispatch due to
his stability. Coroner Newton was unable to advise the EMS trip time, however while transporting
the decedent to the hospital 1 -2 blocks he went into cardiac arrest. Resuscitative measures by
EMS personnel were initiated while en route to Midtown Medical Center. Upon arrival to the
Emergency Room at 0834 hours, the decedent was coded and put on a ventilator, shortly after
transfer to the ICU when he was later pronounced on today's date 1/10/2017 at 1500 hours by
Dr. Nicolas.

GBI Special Agent Jury stated there were witnesses present and were being interviewed.
According to the decedent mother, he did not have a permanent residence he usually lived
between his parents' home and anywhere he was able to stay.

The coroner was unable to provide the decedent's clothing at the scene, however, he stated
while in the hospital he was nude. The decedent was lying in the hospital bed, and at the scene
he was standing up. There was one noted injury to the decedent's body which was a cut above
the left eye that was present before the struggle with law enforcement. Rigor mortis and lividity
were not present, and the decedent's body was warm to the touch.

The coroner was unable to advise the decedent's medical history at the time of report. The
decedent was known to use illicit drug, however, the specifics are unknown. It is unknown if he
consumed alcoholic beverages, used tobacco products, or abused prescription medication.

GBI Special Agent Jury (404.309.2699) of the GBI Regional Office 2 (Case No. 02- 0172 -3417) is
investigating. Suspicion of foul play is not suspected at the moment. Scene photos will be
provided by the GBI Special Agent.

Based on the information provided at this time, an examination by this office is necessary.

Talisha Ness

This DIS informed the coroner this case is priority and we do have a table available for him, so
the decedent can be transported today.

Talisha Ness 1/10/2017 @1730


Coroner Newton called and left this office a voicemail message stating that the servicing funeral
home will be Strifer -Hamby Funeral Home ((706) 563 -2372).
   Case 4:19-cv-00005-CDL Document 40-4 Filed 08/07/20 Page 3 ofCase
                                                                 4                           id: 2017 -1000874

Elizabeth Velandia 1/11/17 @1050

1/11/17 @ 1106

Mr. Newton obatined the decedent's admission blood and is sending it to this office.

Tonya Richardson

1/11/17 @ 1230

Emailed Mr. Newton the pending toxicology status and notified the Fh the decedent is ready for
pick -up.

Tonya Richardson

1/11/2017 @ 1435

Agent Deanna (404.309.2699) with GBI Region #2 contacted the office to inquire if Dr. Darrisaw
needed the hancuffs from the arrest to compare to marks on the decedents wrist. Dr. Darrisaw
was consulted and advised that the handcuffs can remain with authorities and was not needed.
Agent Deanna was notifed.

Tamina Walker

1/11/17 @ 1455

The FH authorized Cloud Mortuary to transport the decedent on thei behalf.

Tonya Richarson

On 1/12/2017 @ 0720 hours, evidence was transferred over to evidence receiving.

DIS Gerardo Morales

03/17/17   ©   0917

Coroner Newton was notified of COD /MOD via email.

Megan Lindstedt

Coroner Buddy contacted this office asking for the autopsy report on the decedent. He stated the
law enforcement office that was involved in this incident needs the report to go back to work.
This DIS contacted ADD Garrish, she stated she will work on it. This DIS told coroner Buddy that
the ADD is working on to give this office some time.

Talisha Ness 3/20/17

This ME had a civil litigation telephone conference with Alan Snipes, Jim Clark, and Tyler
Cashbaugh and discussed the autopsy report.

Lora Darrisaw, M.D.    4/2/2020 @ 1000

This ME spoke with Tyler Cashbaugh and requested the investigative summary information to
prepare for deposition. He expressed that he consulted with the plaintiff attorney and will email
the information.
        Case 4:19-cv-00005-CDL Document 40-4 Filed 08/07/20 Page 4 ofCase
                                                                       4                         id: 2017 -1000874

     Lora Darrisaw, M.D. 6/2/2020 @ 1625

     This ME spoke with Tyler Cashbaugh (706-256 -5306) concerning the scheduled deposition.         He
     provided the contact information of the plaintiff attorney, Mark Post.

     Lora Darrisaw, M.D. 6/3/2020 @ 1625

     This ME received a call from Mark Post (706-221 -9371) and discussed rescheduling the
     deposition to allow more time to prepare.

     Lora Darrisaw, M.D. 6/4/2020 @ 1416

The factual correctness of this investigative report may change contingent upon the receipt of
additional investigative information or the findings of the medical examiner.
